UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1250


MEW SPORTING GOODS, LLC,

                Petitioner - Appellant,

          v.

DAVID   D.   JOHANSEN, Director of Industry Operations
Louisville Field Division Bureau of Alcohol, Tobacco,
Firearms & Explosives,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00010-IMK)


Submitted:   December 19, 2014            Decided:   February 24, 2015


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dan M. Peterson, DAN M. PETERSON PLLC, Fairfax, Virginia, for
Appellant.   William J. Ihlenfeld, II, United States Attorney,
Alan G. McGonigal, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            MEW Sporting Goods, LLC (“MEW”), appeals the district

court’s order granting summary judgment to David D. Johansen and

dismissing       MEW’s     petition        for    review      of      an   order   of     the

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives, finding that MEW willfully violated the requirements

of the Federal firearms laws and denying it a license under 18

U.S.C.A. § 923 (West 2000 & Supp. 2014).                      We affirm.

            We review a district court’s grant of summary judgment

de novo, “viewing the facts and the reasonable inferences drawn

therefrom in the light most favorable to the nonmoving party.”

Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008); see also

Anderson    v.    Liberty      Lobby,      Inc.,       477    U.S.    242,   255   (1986).

Summary judgment is proper “if the movant shows that there is no

genuine    dispute       as   to     any   material      fact        and   the   movant   is

entitled to judgment as a matter of law.”                              Fed. R. Civ. P.

56(a).     If the moving party sufficiently supports its motion for

summary    judgment,       the      nonmoving      party      must    demonstrate       “that

there are genuine issues of material fact.”                          Emmett, 532 F.3d at

297.

            We have reviewed the record and the district court’s

memorandum       opinion      and    order       and   find    no     reversible    error.

Accordingly,      we     affirm     the    district      court’s       order.      See    MEW

Sporting Goods, LLC v. Johansen, No. 1:13-cv-00010-IMK (N.D. W.

                                             2
Va. Jan. 21, 2014).       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       3